     Case: 3:12-cr-00091-TMR Doc #: 51 Filed: 09/23/20 Page: 1 of 4 PAGEID #: 323




                            UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

    UNITED STATES OF AMERICA,                             :
                                                          :
                 Plaintiff,                               :   Case No. 3:12-cr-91
                                                          :
         v.                                               :   Judge Thomas M. Rose
                                                          :
    RONNIE D. BROWN,                                      :
                                                          :
                 Defendant.                               :
______________________________________________________________________________

      ENTRY AND ORDER DENYING “DEFENDANT’S MOTION FOR EARLY
                    RELEASE (FIRST STEP ACT)” (DOC. 47)
______________________________________________________________________________

        This case is before the Court on “Defendant’s Motion For Early Release (First Step Act)”

(Doc. 47) (the “Motion”) filed by Ronnie D. Brown (“Brown”). Brown is currently incarcerated

at Milan FCI [Federal Correctional Institution] in Michigan.                     The United States (the

“Government”) filed a response (Doc. 49), opposing the Motion on multiple grounds. Brown did

not file a reply in support of the Motion, and the time to do so has now passed. The matter is ripe

for review.

        In the Motion, Brown, through counsel, asks that the Court “commute his sentence or grant

his early release to home confinement in response to the COVID-19 pandemic.” (Doc. 47 at

PAGEID # 294.) In support of his Motion, Brown argues that he should be released to home

confinement under the First Step Act, as broadened by passage of the CARES Act1 in response to

COVID-19. (Id. at PAGEID # 294-95.) Brown also references 18 U.S.C. § 3582(c)(1)(A) and

asserts that “COVID-19 is an extraordinary and compelling reason not foreseeable at the time of


1
 The CARES Act is the Coronavirus Aid, Relief, and Economic Security Act, Pub. L. No. 116-136, 134 Stat. 281
(Mar. 27, 2020).

                                                      1
    Case: 3:12-cr-00091-TMR Doc #: 51 Filed: 09/23/20 Page: 2 of 4 PAGEID #: 324




sentencing.” (Id. (internal quotation marks omitted).)

        First, to the extent that Brown requests a release to serve his sentence on home

confinement, the Court lacks the authority to do so. In essence, Brown asks that the Court order

the Bureau of Prisons (“BOP”) to change the place where his sentence will be served from Milan

FCI to his home. However, it is the BOP that has the authority to determine the place of a

defendant’s confinement, not the courts.            18 U.S.C. § 3621(b) (“The Bureau of Prisons shall

designate the place of the prisoner’s imprisonment …”); United States v. Jalili, 925 F.2d 889, 894

(6th Cir. 1991) (“While a judge has wide discretion in determining the length and type of sentence,

the court has no jurisdiction to select the place where the sentence will be served. Authority to

determine place of confinement resides in the executive branch of government … and is delegated

to the Bureau of Prisons”) (quoting United States v. Dragna, 746 F.2d 457, 458 (9th Cir. 1984));

United States v. Townsend, 631 F. App’x 373, 378 (6th Cir. 2015) (“The BOP, not the court, is

responsible for designating the place of a prisoner’s imprisonment … [a]ccordingly, the district

court did not err in concluding that it could not split [defendant’s] mandatory sentence between a

BOP facility and home confinement because that decision is solely confided to the BOP”).

        The CARES Act did not change this fact. See CARES Act, Pub. L. No. 116-136, at Div.

B., Title II, § 120003(b)(2)2; United States v. Brummett, No. 20-5626, 2020 U.S. App. LEXIS

26427, at *5, 2020 WL 5525871 (6th Cir. Aug. 19, 2020) (“to the extent that [the defendant

prisoner] sought relief under the CARES Act, the district court correctly held that the authority to

grant home confinement remains solely with the Attorney General and the BOP”); United States

v. Rocha-Ayon, No. 2:17-cr-48, 2020 U.S. Dist. LEXIS 80616, at *1-2 (S.D. Ohio May 7, 2020)


2
 That provision states: “During the covered emergency period, if the Attorney General finds that emergency
conditions will materially affect the functioning of the [BOP], the Director of the [BOP] may lengthen the maximum
amount of time for which the Director is authorized to place a prisoner in home confinement under the first sentence
of section 3624(c)(2) of title 18, United States Code, as the Director determines appropriate.”

                                                         2
    Case: 3:12-cr-00091-TMR Doc #: 51 Filed: 09/23/20 Page: 3 of 4 PAGEID #: 325




(denying defendant’s motion to order the BOP to permit him to serve the remainder of his sentence

on home confinement, and collecting cases); United States v. Ralston, No. 3:13-cr-105, 2020 U.S.

Dist. LEXIS 89106, at *2-3, 2020 WL 2600976 (W.D. Ky. May 21, 2020) (explaining that the

CARES Act expanded the period of home confinement that the Director of the BOP can authorize

for a prisoner during the COVID-19 emergency period, finding that courts have no authority under

the CARES Act to order that a prisoner be placed on home confinement, collecting cases, and

explaining how a prisoner may be able to seek court review of the BOP’s decision but would first

need to exhaust administrative remedies).

         Second, to the extent that Brown otherwise seeks a reduction in his term of imprisonment

pursuant to 18 U.S.C. § 3582(c)(1)(A), the Court likewise lacks the authority to do so because

Brown has not fulfilled the statute’s exhaustion requirement. Section 3582(c)(1)(A) expressly

provides that the Court “may not modify a term of imprisonment” upon a motion brought by a

defendant until “after the defendant has fully exhausted all administrative rights to appeal a failure

of the Bureau of Prisons to bring a motion on the defendant’s behalf” or after “the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility, whichever is earlier….”

18 U.S.C. § 3582(c)(1)(A); see also United States v. Alam, 960 F.3d 831, 833-34 (6th Cir. 2020)

(if “the Director of the Bureau of Prisons does not move for compassionate release, a prisoner may

take his claim to court only by moving for it on his own behalf,” but “[t]o do that, he must ‘fully

exhaust[] all administrative rights to appeal’ with the prison or wait 30 days after his first request

to the prison”) (quoting 18 U.S.C. § 3582(c)(1)(A)) (alterations in original).3




3
  See also Alam, 960 F.3d at 836 (“inmates can identify the ongoing public health crisis in their initial petition to
their wardens. If that doesn’t work, prisoners can pursue administrative review. If that also comes up short (or if 30
days pass), prisoners have the option to go to federal court”).

                                                          3
    Case: 3:12-cr-00091-TMR Doc #: 51 Filed: 09/23/20 Page: 4 of 4 PAGEID #: 326




         The exhaustion requirement in Section 3582(c)(1)(A) is not a jurisdiction rule; it is a

mandatory claim-processing rule. Alam, 960 F.3d at 833-34. A defendant will be unable to

“show that exceptions to mandatory claim-processing rules—waiver or forfeiture—apply” if the

Government timely objects to the defendant’s failure to exhaust. Id., at 834. As the Sixth

Circuit explained, “[w]hen properly invoked, mandatory claims-processing rules [like the

exhaustion requirement in Section 3582(c)(1)(A)] must be enforced,” and they are not subject to

judge-made exceptions. Id. (internal quotation marks omitted); Ross v. Blake, 136 S. Ct. 1850,

1856-57, 195 L. Ed. 2d 117 (2016) (a court may not excuse exhaustion requirements mandated

by statute because “mandatory exhaustion statutes … establish mandatory exhaustion regimes,

foreclosing judicial discretion”). The statute’s “exhaustion requirement serves valuable purposes

… and because it is mandatory[,] … we must enforce it.” Alam, 960 F.3d at 832.4

         Given the lack of any indication that Brown has satisfied the exhaustion requirement in 18

U.S.C. § 3582(c)(1)(A), and the Government’s timely objection on that basis (see Doc. 49), the

Court cannot grant the Motion. Therefore, the Court DENIES Brown’s Motion (Doc. 47) without

prejudice to filing a motion pursuant to 18 U.S.C. § 3582(c)(1)(A) after satisfying the statute’s

exhaustion requirement.

         DONE and ORDERED in Dayton, Ohio, this Wednesday, September 23, 2020.

                                                                             s/Thomas M. Rose
                                                                     ________________________________
                                                                             THOMAS M. ROSE
                                                                     UNITED STATES DISTRICT JUDGE




4
 The Sixth Circuit further explained: “Preventing prisoners from charging straight to federal court serves important
purposes. It ensures that the prison administrators can prioritize the most urgent claims. And it ensures that they
can investigate the gravity of the conditions supporting compassionate release and the likelihood that the conditions
will persist.” Alam, 960 F.3d at 835.

                                                          4
